USCA4 Appeal: 21-6641      Doc: 16         Filed: 08/09/2022     Pg: 1 of 6




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6641


        SHAWN GERMAINE FRALEY,

                             Plaintiff - Appellant,

                      v.

        CORRECTIONAL OFFICER DAVIS,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Richard E. Myers, II, Chief District Judge. (5:18-ct-03158-M)


        Submitted: July 28, 2022                                          Decided: August 9, 2022


        Before AGEE and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        Shawn Germaine Fraley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6641      Doc: 16         Filed: 08/09/2022      Pg: 2 of 6




        PER CURIAM:

               Shawn Germaine Fraley appeals the district court’s order granting Officer Brian

        Davis summary judgment on Fraley’s 42 U.S.C. § 1983 action. On appeal, Fraley argues

        that the district court erred in finding that there were no genuine disputes of material fact

        regarding his excessive force claim. For the following reasons, we agree that the district

        court erred in granting summary judgment to Davis on that claim, and we vacate the district

        court’s order as to that claim and remand for further proceedings. 1

               We review de novo a district court’s grant or denial of a motion for summary

        judgment, “review[ing] the facts in the light most favorable to” the nonmoving party and

        “drawing all reasonable inferences in his favor.” Dean v. Jones, 984 F.3d 295, 301 (4th

        Cir. 2021). Summary judgment is appropriate “if the movant shows that there is no genuine

        dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

        Fed. R. Civ. P. 56(a). “A factual dispute is genuine only where the nonmovant’s version

        is supported by sufficient evidence to permit a reasonable jury to find in its favor.” United

        States v. 8.929 Acres of Land, 36 F.4th 240, 252 (4th Cir. 2022) (cleaned up).

               Excessive force claims brought by convicted prisoners are governed by the Eighth

        Amendment’s prohibition against cruel and unusual punishment.              See Kingsley v.


               1
                  The district court construed Fraley’s complaint to raise a claim regarding the
        conditions of his confinement after the excessive force incident, and the court granted
        Davis summary judgment on that claim as well. Fraley does not challenge the district
        court’s disposition of this claim in his informal brief and therefore has forfeited
        consideration of it on appeal. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177
        (4th Cir. 2014) (limiting our review to issues raised in informal brief). We therefore affirm
        the court’s order as to that claim.

                                                     2
USCA4 Appeal: 21-6641      Doc: 16          Filed: 08/09/2022      Pg: 3 of 6




        Hendrickson, 576 U.S. 389, 400 (2015). Such claims “involve[] both an objective and a

        subjective component.      The objective component measures the nature of the force

        employed, asking whether that force was sufficiently serious to establish a cause of action.”

        Dean, 984 F.3d at 302 (internal quotation marks omitted). For the subjective component,

        the plaintiff must establish that the defendant acted with “wantonness in the infliction of

        pain,” which “turns on whether force was applied in a good faith effort to maintain or

        restore discipline or maliciously and sadistically for the very purpose of causing harm.”

        Id. at 302 (internal quotation marks omitted). This question asks whether an officer was

        “motivated by an immediate risk to physical safety or threat to prison order,” rather than

        an intent “to punish or retaliate against an inmate for his prior conduct.” Id. (cleaned up).

               For the subjective component of the analysis, we apply “a non-exclusive, four-factor

        balancing test.” Thompson v. Virginia, 878 F.3d 89, 99 (4th Cir. 2017). These factors

        (“the Whitley factors”) include

               (1) the need for the application of force; (2) the relationship between the need
               and the amount of force that was used; (3) the extent of any reasonably
               perceived threat that the application of force was intended to quell; and
               (4) any efforts made to temper the severity of a forceful response.

        Dean, 984 F.3d at 302 (internal quotation marks omitted). The key question is “whether

        the use of force could plausibly have been thought necessary, or instead evinced such

        wantonness with respect to the unjustified infliction of harm as is tantamount to a knowing

        willingness that it occur.” Whitley v. Albers, 475 U.S. 312, 321 (1986), abrogated on other

        grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010). In making this assessment, “we owe

        officers wide-ranging deference in their determinations that force is required to induce


                                                      3
USCA4 Appeal: 21-6641      Doc: 16          Filed: 08/09/2022     Pg: 4 of 6




        compliance with policies important to institutional security.” Brooks v. Johnson, 924 F.3d

        104, 113 (4th Cir. 2019) (internal quotation marks omitted). Nevertheless, summary

        judgment is not appropriate “[i]f a reasonable jury could find, based on inferences drawn

        under the Whitley factors or other evidence, that correctional officers used force

        maliciously to punish or retaliate against an inmate.” Dean, 984 F.3d at 302-03.

               Here, the incident in question involved Davis’ use of pepper spray while Fraley was

        in a holding cell. Davis and a fellow officer assert that Davis deployed pepper spray after

        Fraley refused at least one order to stop exposing himself and urinating in the holding cell.

        Fraley, in contrast, averred that he did not expose himself to the officers, that he did not

        refuse to comply with the officers’ orders, and that Davis deployed the pepper spray

        immediately upon entering the holding cell. The district court discounted Fraley’s account

        of the incident, finding that it was “blatantly contradicted” by the record, which includes

        video footage of the incident. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

        opposing parties tell two different stories, one of which is blatantly contradicted by the

        record, so that no reasonable jury could believe it, a court should not adopt that version of

        the facts for purposes of ruling on a motion for summary judgment.”).

               Our review of the record leads us to conclude that Fraley’s account of the incident

        is not so obviously contradicted by the record to justify the district court declining to view

        the facts in the light most favorable to Fraley when ruling on Davis’ motion. As we have

        previously explained, such a finding is not appropriate when “documentary evidence, such

        as a video, offers [only] some support for a governmental officer’s version of events,” Witt

        v. W. Va. State Police, Troop 2, 633 F.3d 272, 276 (4th Cir. 2011), “or even makes it

                                                      4
USCA4 Appeal: 21-6641          Doc: 16        Filed: 08/09/2022    Pg: 5 of 6




        unlikely that the plaintiff’s account is true,” Harris v. Pittman, 927 F.3d 266, 276 (4th Cir.

        2019) (internal quotation marks omitted). Rather, it is “only” appropriate “when there is

        evidence . . . of undisputed authenticity that shows some material element of the plaintiff’s

        account to be blatantly and demonstrably false.” Id. (internal quotation marks omitted).

        Here, it is unclear from the video in the record whether Fraley exposed himself to or

        urinated in front of Davis, or whether Davis ordered Fraley to stop doing so before resorting

        to the use of force to gain Fraley’s compliance. Accordingly, viewing the video and the

        rest of the record in the light most favorable to Fraley, it is unclear whether Fraley posed a

        threat to prison order at the point when Davis arrived at the holding cell. Thus, although

        we owe Davis “wide-ranging deference” in determining that force was required to induce

        Fraley’s compliance with prison policy, Brooks, 924 F.3d. at 113 (internal quotation marks

        omitted), we conclude that, viewing the evidence in the light most favorable to Fraley, a

        reasonable jury could question “the need for the amount of force that . . . was used,” id. at

        117 (cleaned up), and, specifically, whether Davis’ use of force was “motivated by an

        immediate risk to physical safety or threat to prison order,” Dean, 984 F.3d at 302 (cleaned

        up).

                 Accordingly, we affirm the district court’s order as to Fraley’s conditions of

        confinement claim, vacate the court’s order as to the excessive force claim, and remand for

        further proceedings. 2      We dispense with oral argument because the facts and legal



                 2
                     By this disposition, we express no view on the ultimate disposition of Fraley’s
        claim.

                                                       5
USCA4 Appeal: 21-6641      Doc: 16        Filed: 08/09/2022     Pg: 6 of 6




        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                             AFFIRMED IN PART,
                                                                              VACATED IN PART,
                                                                               AND REMANDED




                                                    6